--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


 
RITE AID CORPORATION
 
 
2010 OMNIBUS EQUITY PLAN
 
 
1.           Purpose; Establishment.
 
 
The Rite Aid Corporation 2010 Omnibus Equity Plan (the “Plan”) is intended to
promote the interests of the Company and its stockholders by providing officers
and other employees of the Company and its affiliates (including directors who
are also employees of the Company or its affiliates) with appropriate incentives
and rewards to encourage them to enter into and continue in the employ of the
Company and its affiliates and to acquire a proprietary interest in the
long-term success of the Company; and to reward the performance of individual
officers, other employees, non-employee directors and consultants in fulfilling
their personal responsibilities for long-range achievements. The Plan is also
designed to encourage stock ownership by such persons, thereby aligning their
interest with those of the Company’s stockholders and to permit the payment of
compensation that qualifies as performance-based compensation under Section
162(m) of the Code. Notwithstanding any provision of the Plan, to the extent
that any Award would be subject to Section 409A of the Code, no such Award may
be granted if it would fail to comply with the requirements set forth in Section
409A of the Code and any regulations or guidance promulgated thereunder. The
Plan has been adopted and approved by the Board of Directors (defined below) and
shall become effective as of June 23, 2010, subject to the approval of the
stockholders of the Company.
 
 
2.           Definitions.
 
 
As used in the Plan, the following definitions apply to the terms indicated
below:
 
 
(a)
“Affiliate” means any entity if, at the time of granting of an Award (1) the
Company, directly or indirectly, owns at least 50% of the combined voting power
of all classes of stock of such entity or at least 50% of the ownership
interests in such entity or (2) such entity, directly or indirectly, owns at
least 50% of the combined voting power of all classes of stock of the Company.

 
 
(b)
“Agreement” shall mean the writing evidencing an Award or a notice of an Award
delivered to a Participant by the Company.

 
 
(c)
“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Phantom Unit, Stock Bonus or Other Award granted pursuant to the terms of the
Plan.

 
 
(d)
“Board of Directors” shall mean the Board of Directors of the Company.

 
 
(e)
“Business Criteria” shall mean (1) return on total stockholder equity; (2)
earnings or book value per share of Company Stock; (3) net income (before or
after taxes); (4) earnings before all or any interest, taxes, depreciation
and/or amortization

 
1
 
 
 

--------------------------------------------------------------------------------

 
 
(“EBIT”, “EBITA” or “EBITDA”); (5) inventory goals; (6) return on assets,
capital or investment; (7) market share; (8) cost reduction goals; (9) earnings
from continuing operations; (10) levels of expense, costs or liabilities; (11)
store level performance; (12) operating profit; (13) sales or revenues; (14)
stock price appreciation; (15) total stockholder return; (16) implementation or
completion of critical projects or processes; or (17) any combination of the
foregoing. Where applicable, Business Criteria may be expressed in terms of
attaining a specified level of the particular criteria or the attainment of a
percentage increase or decrease in the particular criteria, and may be applied
to one or more of the Company, an Affiliate, or a division or strategic business
unit of the Company, or may be applied to the performance of the Company
relative to a market index, a group of other companies or a combination thereof,
all as determined by the Committee. The Business Criteria may be subject to a
threshold level of performance below which no payment will be made (or no
vesting will occur), levels of performance at which specified payments will be
made (or specified vesting will occur), and a maximum level of performance above
which no additional payment will be made (or at which full vesting will occur).
Each of the Business Criteria shall be determined, where applicable and except
as otherwise provided by the Committee, in accordance with generally accepted
accounting principles and shall be subject to certification by the Committee;
provided that the Committee shall have the authority to make equitable
adjustments to the Business Criteria in recognition of unusual or non-recurring
events affecting the Company or any Affiliate or the financial statements of the
Company or any Affiliate, in response to changes in applicable laws or
regulations, or to account for items of gain, loss or expense determined to be
extraordinary or unusual in nature or infrequent in occurrence or related to the
disposal of a segment of a business or related to a change in accounting
principles.

 
 
(f)
“Cause” shall have meaning set forth in the Participant’s employment agreement
with the Company; provided that if no such agreement or definition exists,
“Cause” shall mean, unless otherwise specified in an Award Agreement,  (i) the
Participant’s willful misconduct or gross negligence which materially and
demonstrably results in financial harm to the Company; (ii) a material breach by
the Participant of the Participant’s fiduciary duty or duty of loyalty to the
Company or any affiliate which demonstrably results in financial harm to the
Company; (iii) the plea of guilty by the Participant to or conviction of the
Participant for the commission of a felony; or (iv) a willful and material
breach of the Participant’s obligations under any agreement entered into between
the Participant and the Company or any Affiliate.

 
 
(g)
“Change in Control” shall have the meaning set forth in Section 14(d).

 
 
(h)
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and any regulations promulgated thereunder.

 
 
(i)
“Committee” shall mean a committee of the Board of Directors, which shall
consist of two or more persons, each of whom shall qualify as an “outside
director” within the meaning of Section 162(m) of the Code, a “nonemployee
director” within the meaning of Rule 16b-3 and an “independent director” within
the meaning of the New York Stock Exchange Listed Company Manual.

 
2
 
 
 

--------------------------------------------------------------------------------

 
(j)
“Company” shall mean Rite Aid Corporation, a Delaware corporation, and, where
appropriate, each of its Affiliates.

 
 
(k)
“Company Stock” shall mean the common stock of the Company, par value $1.00 per
share.

 
 
(l)
“Covered Employee” shall have the meaning set forth in Section 162(m) of the
Code.

 
 
(m)
“Effective Date” shall mean June 23, 2010.

 
 
(n)
“Excepted Shares” shall mean any shares of Company Stock underlying options
granted under the Prior Equity Plans that are cancelled, terminated or retired
in connection with the Exchange Offer.

 
 
(o)
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 
 
(p)
“Exchange Offer” shall mean the one-time stock option exchange program to be
implemented pursuant to amendments to the Prior Equity Plans, subject to the
approval of the Company’s stockholders at the 2010 annual meeting of
stockholders.

 
 
(q)
“Fair Market Value” shall mean, with respect to a share of Company Stock, on a
particular date (i) the closing price of Company Stock as quoted on the
composite tape of the New York Stock Exchange and published in The Wall Street
Journal with respect to such date, or if there is no trading of Company Stock on
such date, such price on the next preceding date on which there was trading in
such shares or (ii) if the shares of Stock are then traded in an
over-the-counter market, the average of the closing bid and asked prices for the
shares of Stock in such over-the-counter market for the last preceding date on
which there was a sale of such Stock in such market, or (iii) if the shares of
Stock are not then listed on a national securities exchange or traded in an
over-the-counter market, such value as the Committee, in its sole discretion,
shall determine in good faith using a reasonable method in accordance with
Section 409A of the Code.

 
 
(r)
“Good Reason” shall have meaning set forth in the Participant’s employment
agreement with the Company; and if no such agreement or definition exists, “Good
Reason” shall not apply to the Participant unless otherwise specified in an
Award Agreement.

 
 
(s)
“Incentive Stock Option” shall mean an Option that qualifies as an “incentive
stock option” within the meaning of Section 422 of the Code, or any successor
provision, and which is designated by the Committee as an Incentive Stock
Option.

 
3
 
 
 

--------------------------------------------------------------------------------

 
 
(t)
“Nonqualified Stock Option” shall mean an Option other than an Incentive Stock
Option.

 
 
(u)
“Option” shall mean an option to purchase shares of Company Stock granted
pursuant to Section 7.

 
 
(v)
“Other Award” shall mean an Award granted pursuant to Section 11 hereof.

 
 
(w)
“Participant” shall mean an employee, non-employee director or consultant of the
Company to whom an Award is granted pursuant to the Plan.

 
 
(x)
“Phantom Unit” shall mean the right, granted pursuant to Section 9, to receive
in cash or shares the Fair Market Value of a share of Company Stock or, in the
case of an Award denominated in cash, to receive the amount of cash per unit
that is determined by the Committee in connection with the Award.

 
 
(y)
“Prior Equity Plans” shall mean, collectively, the Rite Aid Corporation 1999
Stock Option Plan, the Rite Aid Corporation 2000 Omnibus Equity Plan, the Rite
Aid Corporation 2001 Stock Option Plan, the Rite Aid Corporation 2004 Omnibus
Equity Plan, and the Rite Aid Corporation 2006 Omnibus Equity Plan.

 
 
(z)
“Qualifying Termination” shall mean a termination of employment by the Company
for Cause or by the Participant with Good Reason.

 
 
(aa)
“Restricted Stock” shall mean a share of Company Stock which is granted pursuant
to the terms of Section 8 hereof and which is subject to restrictions as set
forth in Section 8(d).

 
 
(bb)
“Rule 16b-3” shall mean the Rule 16b-3 promulgated under the Exchange Act, as
amended from time to time.

 
 
(cc)
“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time.

 
 
(dd)
“Stock Appreciation Right” shall mean the right to receive, upon exercise of the
right, the applicable amounts as described in Section 8.

 
 
(ee)
“Stock Bonus” shall mean a bonus payable in shares of Company Stock granted
pursuant to Section 10.

 
 
(ff)
“Subsidiary” shall mean a “subsidiary corporation” of the Company within the
meaning of Section 424(f) of the Code.

 
4
 
 
 

--------------------------------------------------------------------------------

 
3.
Stock Subject to the Plan.

 
 
(a)
Shares Available for Awards; Individual Limitations.  The maximum number of
shares of Company Stock reserved for issuance under the Plan shall be 35,000,000
shares (subject to adjustment as provided by Section 3(b)). Such shares may be
authorized but unissued shares of Company Stock or authorized and issued shares
of Company Stock held in the Company’s treasury. In addition, other than the
Excepted Shares, the number of shares of Company Stock that are subject to
awards as of June 23, 2010 under the Prior Equity Plans that, in the future, are
forfeited, cancelled, exchanged or surrendered or terminate (in each case, other
than due to the expiration of Options on the expiration date of such Options)
under the Prior Equity Plans without a distribution of shares to the
Participant, shall be added to the number of shares available for grant under
the Plan. Upon the approval of the Plan by the stockholders of the Company, no
further awards shall be made under the Prior Equity Plans, other than grants of
replacement options in connection with the Exchange Offer. The maximum number of
such shares of Company Stock that may be granted in the aggregate under the Plan
pursuant to Awards (other than Options or Stock Appreciation Rights) shall not
exceed 10,000,000 (subject to adjustment as provided herein). The aggregate
Awards granted during any fiscal year to any single individual who is likely to
be a Covered Employee shall not exceed (i) 4,000,000 shares of Company subject
to Options or Stock Appreciation Rights, (ii) 4,000,000 shares of Company
subject to Restricted Stock, Phantom Unit or Other Awards, or (iii) with respect
to any Award denominated in cash, $10,000,000 for such fiscal year (including
each fiscal year within a performance period of more than one fiscal year), in
each case subject to adjustment as provided by Section 3(b).  Determinations
made in respect of the limitation set forth in the preceding sentence shall be
made in a manner consistent with Section 162(m) of the Code.

 
 
(b)
Adjustment for Change in Capitalization.  In the event that any special or
extraordinary dividend or other extraordinary distribution is declared (whether
in the form of cash, Company Stock, or other property), or there occurs any
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, spin-off, combination, repurchase, share exchange or other
similar corporate transaction or event, the Committee shall adjust, as it deems
necessary or appropriate, (1) the number and kind of shares of stock which may
thereafter be issued in connection with Awards, (2) the number and kind of
shares of stock or other property, including cash, issued or issuable in respect
of outstanding Awards, (3) the exercise price, grant price or purchase price
relating to any Award, and (4) the limitations set forth in Section 3(a);
provided that, with respect to Incentive Stock Options, such adjustment shall be
made in accordance with Section 424 of the Code, and provided further that no
such adjustment shall cause any Award hereunder which is or becomes subject to
Section 409A of the Code to fail to comply with the requirements of such
section.

 
 
(c)
Reuse of Shares.  If any shares subject to an Award are forfeited, cancelled,
exchanged or surrendered or if an Award otherwise terminates or expires without
a distribution of shares to the Participant, the shares of Company Stock with
respect to such Award shall, to the extent of any such forfeiture, 

 
5
 
 
 

--------------------------------------------------------------------------------

 
 
cancellation, exchange, surrender, termination or expiration, again be available
for Awards under the Plan.  Notwithstanding the foregoing, shares of Stock that
are exchanged by a Participant or withheld by the Company as full or partial
payment in connection with any Award under the Plan, as well as any shares of
Stock exchanged by a Participant or withheld by the Company or any Subsidiary to
satisfy the tax withholding obligations related to any Award under the Plan,
shall not be available for subsequent Awards under the Plan, and notwithstanding
that a Stock Appreciation Right is settled by the delivery of a net number of
shares of Company Stock, the full number of shares of Company Stock underlying
such Stock Appreciation Right shall not be available for subsequent Awards under
the Plan. Upon the exercise of any Award granted in tandem with any other
Awards, such related Awards shall be cancelled to the extent of the number of
shares of Stock as to which the Award is exercised and, notwithstanding the
foregoing, such number of shares shall no longer be available for Awards under
the Plan.  In addition, (i) to the extent an Award is paid or settled in cash,
the number of shares of Company Stock with respect to which such payment or
settlement is made shall again be available for grants of Awards pursuant to the
Plan and (ii) Shares of Company Stock underlying Awards that can only be settled
in cash shall not be counted against the aggregate number of shares of Company
Stock available for Awards under the Plan.

 
 
4.           Administration of the Plan.
 
 
The Plan shall be administered by the Committee.  The Committee shall have the
authority in its sole discretion, subject to and not inconsistent with the
express provisions of the Plan, to administer the Plan and to exercise all the
powers and authorities either specifically granted to it under the Plan or
necessary or advisable in the administration of the Plan, including, without
limitation, the authority to grant Awards; to determine the persons to whom and
the time or times at which Awards shall be granted; to determine the type and
number of Awards to be granted, the number of shares of Company Stock or cash or
other property to which an Award may relate and the terms, conditions,
restrictions and performance criteria relating to any Award; to determine
whether, to what extent, and under what circumstances an Award may be settled,
cancelled, forfeited, exchanged, or surrendered; to determine whether an Award
may be settled in cash and/or shares of Company Stock; to construe and interpret
the Plan and any Award; to prescribe, amend and rescind rules and regulations
relating to the Plan; to determine the terms and provisions of Agreements; and
to make all other determinations deemed necessary or advisable for the
administration of the Plan. The Committee may, in its sole and absolute
discretion, without amendment to the Plan, (a) accelerate the date on which any
Option or Stock Appreciation Right becomes exercisable, (b) waive or amend the
operation of Plan provisions respecting exercise after termination of employment
(provided that the term of an Option or Stock Appreciation Right may not be
extended beyond ten years from the date of grant or the original term of the
Option or Stock Appreciation Right, if less), (c) accelerate the vesting date,
or waive any condition imposed hereunder, with respect to any share of
Restricted Stock, Phantom Unit, Stock Bonus or Other Award, and (d)
 
6
 
 
 

--------------------------------------------------------------------------------

 
otherwise adjust any of the terms applicable to any such Award in a manner
consistent with the terms of the Plan and applicable law. Notwithstanding
anything in the Plan to the contrary, the powers and authority of the Committee
shall be exercised by the Board of Directors in the case of Awards made to
non-employee directors.  Notwithstanding anything in the Plan to the contrary,
except with respect to Awards made to non-employee directors or Awards made with
respect to no more than 5% of the aggregate shares of Company Stock authorized
under the Plan pursuant to Section 3(a), unless otherwise provided by the
Committee, Awards made pursuant to Sections 7, 8, 9 or 10 of the Plan that vest
solely upon the continued employment or service of the Participant may not
become fully vested prior to the third anniversary of the date upon which such
Award is granted.
 
 
5.           Eligibility.
 
 
The persons who shall be eligible to receive Awards pursuant to the Plan shall
be such employees of the Company (including officers of the Company, whether or
not they are directors of the Company), consultants to the Company and
non-employee directors of the Company, in each case as the Committee (or, in the
case of non-employee directors, the Board of Directors) shall select from time
to time. The grant of an Award hereunder in any year to any Employee,
non-employee director or consultant shall not entitle such person to a grant of
an Award in any future year.
 
 
6.           Awards Under the Plan; Agreement.
 
 
The Committee may grant Options, Stock Appreciation Rights, Restricted Stock,
Phantom Units, Stock Bonuses and Other Awards in such amounts and with such
terms and conditions as the Committee shall determine, subject to the provisions
of the Plan. Each Award granted under the Plan (except an unconditional Stock
Bonus) shall be evidenced by an Agreement which shall contain such provisions as
the Committee may in its sole discretion deem necessary or desirable and which
are not in conflict with the terms of the Plan. By accepting an Award, a
Participant shall be deemed to agree that the Award shall be subject to all of
the terms and provisions of the Plan and the applicable Agreement.
 
 
7.           Options.
 
 
(a)
Identification of Options.  Each Option shall be clearly identified in the
applicable Agreement as either an Incentive Stock Option or a Nonqualified Stock
Option. All Options shall be non-transferable, except by will or the laws of
descent and distribution or except as otherwise determined by the Committee for
estate planning purposes with respect to a Nonqualified Stock Option.

 
 
(b)
Exercise Price.  Each Agreement with respect to an Option shall set forth the
amount per share (the “option exercise price”) payable by the Participant to the
Company upon exercise of the Option. The option exercise price shall be equal to
or greater than the Fair Market Value of a share of Company Stock on the date of
grant. Other than with respect to an adjustment described in Section 3, in no
event

 
7
 
 
 

--------------------------------------------------------------------------------

 
 
shall the option exercise price be reduced following the grant of an Option, nor
shall an Option be cancelled in exchange for a replacement Option with a lower
exercise price or in exchange for another type of Award or cash payment without
stockholder approval. In addition, the Committee shall not have the authority to
grant an Option which provides that the Participant will be granted a new Option
(sometimes referred to as a “reload option”) for a number of shares equal to the
number of shares surrendered by the Participant upon exercise of all or a part
of the original Option.

 
 
(c)
Term and Exercise of Options.

 
 
 
(i)
Each Option shall become exercisable at the time determined by the Committee and
set forth in the applicable Agreement. At the time of grant of an Option, the
Committee may impose such restrictions or conditions to the exercisability of
the Option as it, in its absolute discretion, deems appropriate, including, but
not limited to, achievement of performance goals based on one or more Business
Criteria. Subject to Section 7(d) hereof, the Committee shall determine and set
forth in the applicable Agreement the expiration date of each Option, which
shall be no later than the tenth anniversary of the date of grant of the Option.

 
 
 
(ii)
An Option shall be exercised by delivering the form of notice of exercise
provided by the Company. Payment for shares of Company Stock purchased upon the
exercise of an Option shall be made on the effective date of such exercise by
one or a combination of the following means: (A) in cash or by personal check,
certified check, bank cashier’s check or wire transfer; (B) in shares of Company
Stock owned by the Participant and valued at their Fair Market Value on the
effective date of such exercise; or (C) by any such other methods (including
broker assisted cashless exercise) as the Committee may from time to time
authorize; provided, however, that in the case of a Participant who is subject
to Section 16 of the Exchange Act, the method of making such payment shall be in
compliance with applicable law. Except as authorized by the Committee, any
payment in shares of Company Stock shall be effected by the delivery of such
shares to the Secretary of the Company, duly endorsed in blank or accompanied by
stock powers duly executed in blank, together with any other documents and
evidences as the Secretary of the Company shall require.

 
 
 
(iii)
Certificates for shares of Company Stock purchased upon the exercise of an
Option shall be issued in the name of or for the account of the Participant or
other person entitled to receive such shares, and delivered to the Participant
or such other person as soon as practicable following the effective date on
which the Option is exercised.

 
 
(d)
Provisions Relating to Incentive Stock Options.  Incentive Stock Options may
only be granted to employees of the Company and its Affiliates, in accordance
with the provisions of Section 422 of the Code. To the extent that the aggregate
Fair Market Value of shares of Company Stock with respect

 
8
 
 
 

--------------------------------------------------------------------------------

 
 
to which Incentive Stock Options are exercisable for the first time by a
Participant during any calendar year under the Plan and any other stock option
plan of the Company or a Subsidiary shall exceed $100,000, such Options shall be
treated as Nonqualified Stock Options. For purposes of this Section 7(d), Fair
Market Value shall be determined as of the date on which each such Incentive
Stock Option is granted. No Incentive Stock Option may be granted to an
individual if, at the time of the proposed grant, such individual owns (or is
deemed to own under the Code) stock possessing more than ten percent of the
total combined voting power of all classes of stock of the Company unless (A)
the exercise price of such Incentive Stock Option is at least 110% of the Fair
Market Value of a share of Company Stock at the time such Incentive Stock Option
is granted and (B) such Incentive Stock Option is not exercisable after the
expiration of five years from the date such Incentive Stock Option is granted.

 
 
(e)
Effect of Termination of Employment (or Provision of Services).  In the event
that the employment of a Participant with the Company (or the Participant’s
service to the Company) shall terminate for any reason other than (i) Cause,
(ii) death or (iii) disability or retirement, each Option granted to such
Participant, to the extent that it is exercisable at the time of such
termination, shall, unless otherwise determined by the Committee at the time of
grant as set forth in the applicable Agreement, remain exercisable for the 90
day period following such termination, but in no event following the expiration
of its term. Each Option that remains unexercisable as of the date of such a
termination shall be terminated at the time of such termination (except as may
be otherwise determined by the Committee). In the event that the employment of a
Participant with the Company (or the Participant’s service to the Company) shall
terminate on account of the death of the Participant, each Option granted to
such Participant that is outstanding as of the date of death shall become fully
exercisable and shall, unless otherwise determined by the Committee at the time
of grant as set forth in the applicable Agreement, remain exercisable by the
Participant’s legal representatives, heirs or legatees for the one year period
following such termination, but in no event following the expiration of its
term. In the event that the employment of a Participant with the Company (or the
Participant’s service to the Company) shall terminate on account of the
disability or retirement of the Participant (in each case as determined by the
Committee), each Option granted to such Participant that is outstanding and
vested as of the date of such termination shall, unless otherwise determined by
the Committee at the time of grant as set forth in the applicable Agreement,
remain exercisable by the Participant (or such Participant’s legal
representatives) for the one year period following such termination, but in no
event following the expiration of its term. Each Option that remains
unexercisable as of the date of a termination due to disability or retirement
shall be terminated at the time of such termination (except as may be otherwise
determined by the Committee). In the event of the termination of a Participant’s
employment for Cause, each outstanding Option granted to such Participant shall
terminate at the commencement of business on the date of such termination.

 
9
 
 
 

--------------------------------------------------------------------------------

 
(f)
Leave of Absence.  In the case of any Participant on an approved leave of
absence, the Committee may make such provision respecting the continuance of the
Option while in the employ or service of the Company as it may deem equitable,
except that in no event may an Option be exercised after the expiration of its
term.

 
 
8.           Stock Appreciation Rights.
 
 
(a)
A Stock Appreciation Right may be granted in connection with an Option, either
at the time of grant or, with respect to a Nonqualified Stock Option, at any
time thereafter during the term of the Option, or may be granted unrelated to an
Option. At the time of grant of a Stock Appreciation Right, the Committee may
impose such restrictions or conditions to the exercisability of the Stock
Appreciation Right as it, in its absolute discretion, deems appropriate,
including, but not limited to, achievement of performance goals based on one or
more Business Criteria. The term of a Stock Appreciation Right granted without
relationship to an Option shall not exceed ten years from the date of grant.  In
addition, the exercise price of a Stock Appreciation Right shall be equal to or
greater than the Fair Market Value of a share of Company Stock on the date of
grant.

 
 
(b)
A Stock Appreciation Right related to an Option shall require the holder, upon
exercise, to surrender such Option with respect to the number of shares as to
which such Stock Appreciation Right is exercised, in order to receive payment of
any amount computed pursuant to Section 8(d). Such Option will, to the extent
surrendered, then cease to be exercisable.

 
 
(c)
Subject to Section 8(i) and to such rules and restrictions as the Committee may
impose, a Stock Appreciation Right granted in connection with an Option will be
exercisable at such time or times, and only to the extent that a related Option
is exercisable. All Stock Appreciation Rights shall be non-transferable (except
to the extent that such related Option may be transferable), except by will or
the laws of descent and distribution or except as otherwise determined by the
Committee for estate planning purposes.

 
 
(d)
Upon the exercise of a Stock Appreciation Right whether related or unrelated to
an Option, the holder will be entitled to receive payment of an amount
determined by multiplying:

 
 
 
(i)
the excess of the Fair Market Value of a share of Company Stock on the date of
exercise of such Stock Appreciation Right over the exercise price of the
unrelated or related Stock Appreciation Right, by

 
 
 
(ii)
the number of shares as to which such Stock Appreciation Right is exercised.

 
 
(e)
Notwithstanding subsection (d) above, the Committee may place a limitation on
the amount payable upon exercise of a Stock Appreciation Right.  Any such
limitation must be determined as of the date of grant and noted in the
applicable Agreement.

 



10
 
 
 

--------------------------------------------------------------------------------

 
 
 
(f)
Payment of the amount determined under subsection (d) above may be made solely
in whole shares of Company Stock valued at their Fair Market Value on the date
of exercise of the Stock Appreciation Right or alternatively, in the sole
discretion of the Committee, solely in cash or a combination of cash and shares.
If the Committee decides that payment will be made in shares of Company Stock,
and the amount payable results in a fractional share, payment for the fractional
share will be made in cash.

 
 
(g)
Other than with respect to an adjustment described in Section 3, in no event
shall the exercise price with respect to a Stock Appreciation Right be reduced
following the grant of a Stock Appreciation Right, nor shall a Stock
Appreciation Right be cancelled in exchange for a replacement Stock Appreciation
Right with a lower exercise price or in exchange for another type of Award or
cash payment without stockholder approval.

 
 
(h)
In the event that the employment of a Participant with the Company (or the
Participant’s service to the Company) shall terminate for any reason other than
(i) Cause, (ii) death or (iii) disability or retirement, each Stock Appreciation
Right granted to such Participant, to the extent that it is exercisable at the
time of such termination, shall, unless otherwise determined by the Committee at
the time of grant as set forth in the applicable Agreement, remain exercisable
for the 90 day period following such termination, but in no event following the
expiration of its term. Any Stock Appreciation Right that is not exercisable as
of the date of such a termination shall be terminated at the time of such
termination (except as may be otherwise determined by the Committee). In the
event that the employment of a Participant with the Company (or the
Participant’s service to the Company) shall terminate on account of the death of
the Participant, each Stock Appreciation Right granted to such Participant that
is outstanding as of the date of death shall become fully exercisable and shall,
unless otherwise determined by the Committee at the time of grant as set forth
in the applicable Agreement, remain exercisable by the Participant’s legal
representatives, heirs or legatees for the one year period following such
termination, but in no event following the expiration of its term. In the event
that the employment of a Participant with the Company (or the Participant’s
service to the Company) shall terminate on account of the disability or
retirement of the Participant (in each case as determined by the Committee),
each Stock Appreciation Right granted to such Participant that is outstanding
and vested as of the date of such termination shall, unless otherwise determined
by the Committee at the time of grant as set forth in the applicable Agreement,
remain exercisable by the Participant (or such Participant’s legal
representatives) for the one year period following such termination, but in no
event following the expiration of its term. Each Stock Appreciation Right that
remains unexercisable as of the date of a termination due to disability or
retirement shall be terminated at the time of such termination (except as may be
otherwise determined by the Committee). In the event of the termination of a

 
11
 
 
 

--------------------------------------------------------------------------------

 
 
 
Participant’s employment for Cause, each outstanding Stock Appreciation Right
granted to such Participant shall terminate at the commencement of business on
the date of such termination.

 
 
9.           Restricted Stock.
 
 
(a)
Price.  At the time of the grant of shares of Restricted Stock, the Committee
shall determine the price, if any, to be paid by the Participant for each share
of Restricted Stock subject to the Award.

 
 
(b)
Vesting Date.  At the time of the grant of shares of Restricted Stock, the
Committee shall establish a vesting date or vesting dates with respect to such
shares. The Committee may divide such shares into classes and assign a different
vesting date for each class. Provided that all conditions to the vesting of a
share of Restricted Stock are satisfied, and subject to Section 9(h), upon the
occurrence of the vesting date with respect to a share of Restricted Stock, such
share shall vest and the restrictions of Section 9(d) shall lapse.

 
 
(c)
Conditions to Vesting.  At the time of the grant of shares of Restricted Stock,
the Committee may impose such restrictions or conditions to the vesting of such
shares as it, in its absolute discretion, deems appropriate, including, but not
limited to, achievement of performance goals based on one or more Business
Criteria. The Committee may also provide that the vesting or forfeiture of
shares of Restricted Stock may be based upon the achievement of, or failure to
achieve, certain levels of performance and may provide for partial vesting of
Restricted Stock in the event that the maximum level of performance is not met
if the minimum level of performance has been equaled or exceeded.

 
 
(d)
Restrictions on Transfer Prior to Vesting.  Prior to the vesting of a share of
Restricted Stock, such Restricted Stock may not be transferred, assigned or
otherwise disposed of, and no transfer of a Participant’s rights with respect to
such Restricted Stock, whether voluntary or involuntary, by operation of law or
otherwise, shall be permitted. Immediately upon any attempt to transfer such
rights, such shares, and all of the rights related thereto, shall be forfeited
by the Participant.

 
 
(e)
Dividends on Restricted Stock.  The Committee in its discretion may require that
any dividends paid on shares of Restricted Stock be held in escrow until all
restrictions on such shares have lapsed.

 
 
(f)
Issuance of Certificates.  The Committee may, upon such terms and conditions as
it determines, provide that (1) a certificate or certificates representing the
shares underlying a Restricted Stock Award shall be registered in the
Participant’s name and bear an appropriate legend specifying that such shares
are not transferable and are subject to the provisions of the Plan and the
restrictions, terms and conditions set forth in the applicable Agreement, (2)
such certificate or certificates shall be held in escrow by the Company on
behalf of the Participant until such shares become vested or are forfeited or
(3) the Participant’s ownership of the Restricted Stock shall be registered by
the Company in book entry form.

 



12
 
 
 

--------------------------------------------------------------------------------

 
 
(g)
Consequences of Vesting.  Upon the vesting of a share of Restricted Stock
pursuant to the terms hereof, the restrictions of Section 9(d) shall lapse with
respect to such share. Following the date on which a share of Restricted Stock
vests, the Company shall cause to be delivered to the Participant to whom such
shares were granted, a certificate evidencing such share, which may bear a
restrictive legend, if the Committee determines such a legend to be appropriate.

 
 
(h)
Effect of Termination of Employment (or Provision of Services).  Except as may
otherwise be provided in the applicable Agreement, and subject to the
Committee’s authority under Section 4 hereof, upon the termination of a
Participant’s employment (or upon cessation of such Participant’s services to
the Company) for any reason, any and all shares to which restrictions on
transferability apply shall be immediately forfeited by the Participant and
transferred to, and reacquired by, the Company. In the event of a forfeiture of
shares pursuant to this section, the Company shall repay to the Participant (or
the Participant’s estate) any amount paid by the Participant for such shares. In
the event that the Company requires a return of shares, it shall also have the
right to require the return of all dividends paid on such shares, whether by
termination of any escrow arrangement under which such dividends are held or
otherwise.

 
 
10.           Phantom Units.
 
 
(a)
Vesting Date.  At the time of the grant of Phantom Units, the Committee shall
establish a vesting date or vesting dates with respect to such units. The
Committee may divide such shares into classes and assign a different vesting
date for each class. Provided that all conditions to the vesting of the Phantom
Units imposed pursuant to Section 10(c) are satisfied, and subject to Section
10(d), upon the occurrence of the vesting date with respect to the Phantom
Units, such units shall vest.

 
 
(b)
Benefit Upon Vesting.  Unless otherwise provided in an Agreement, upon the
vesting of Phantom Units, the Participant shall be paid, within 30 days of the
date on which such units vest, an amount, in cash and/or shares of Company
Stock, as determined by the Committee.  In the case of Awards denominated in
shares of Company Stock, the amount per Phantom Unit shall be equal to the sum
of (1) the Fair Market Value of a share of Company Stock on the date on which
such Phantom Units vest and (2) the aggregate amount of cash dividends paid with
respect to a share of Company Stock during the period commencing on the date on
which the Phantom Units were granted and terminating on the date on which such
units vest.  In the case of Awards denominated in cash, the amount per Phantom
Unit shall be equal to the cash value of the Phantom Unit on the date on which
such Phantom Units vest.

 
13
 
 
 

--------------------------------------------------------------------------------

 
(c)
Conditions to Vesting.  At the time of the grant of Phantom Units, the Committee
may impose such restrictions or conditions to the vesting of such units as it,
in its absolute discretion, deems appropriate, including, but not limited to,
achievement of performance goals based on one or more Business Criteria.

 
 
(d)
Effect of Termination of Employment (or Provision of Services).  Except as may
otherwise be provided in the applicable Agreement, and subject to the
Committee’s authority under to Section 4 hereof, Phantom Units that have not
vested, together with any dividend equivalents deemed to have been credited with
respect to such unvested units, shall be forfeited upon the Participant’s
termination of employment (or upon cessation of such Participant’s services to
the Company) for any reason.

 
 
11.           Stock Bonuses.
 
 
In the event that the Committee grants a Stock Bonus, a certificate for the
shares of Company Stock constituting such Stock Bonus shall be issued in the
name of the Participant to whom such grant was made and delivered to such
Participant as soon as practicable after the date on which such Stock Bonus is
payable.
 
 
12.           Other Awards.
 
 
Other forms of Awards (“Other Awards”) valued in whole or in part by reference
to, or otherwise based on, Company Stock, including but not limited to dividend
equivalents, may be granted either alone or in addition to other Awards (other
than in connection with Options or Stock Appreciation Rights) under the Plan.
Subject to the provisions of the Plan, the Committee shall have sole and
complete authority to determine the persons to whom and the time or times at
which such Other Awards shall be granted, the number of shares of Company Stock
to be granted pursuant to such Other Awards, or the manner in which such Other
Awards shall be settled  (e.g., in shares of Company Stock or cash), or the
conditions to the vesting and/or payment or settlement of such Other Awards
(which may include, but not be limited to, achievement of performance goals
based on one or more Business Criteria) and all other terms and conditions of
such Other Awards.
 
 
13.           Special Provisions Regarding Certain Awards.
 
 
The Committee may make Awards hereunder to Covered Employees (or to individuals
whom the Committee believes may become Covered Employees) that are intended to
qualify as performance-based compensation under Section 162(m) of the Code. The
exercisability and/or payment of such Awards may be subject to the achievement
of performance goals based upon one or more Business Criteria and to
certification of such achievement in writing by the Committee. Such performance
goals shall be established in writing by the Committee not later than the time
period prescribed under Section 162(m) and the regulations thereunder. All
provisions of such Awards which are intended to qualify as performance-based
compensation shall be construed in a manner to so comply.
 
14
 
 
 

--------------------------------------------------------------------------------

 
 
14.           Change in Control Provisions.
 
 
(a)
Unless otherwise provided by the Committee or in the applicable Award Agreement,
and subject to Section 3(b), in the event of a Change in Control:

 
 
(i)           With respect to each outstanding Award that is assumed or
substituted in connection with a Change in Control, in the event of a Qualifying
Termination of a Participant’s employment or service during the 24-month period
following such Change of Control, (i) such Award shall become fully vested and
exercisable, (ii) the restrictions, payment conditions, and forfeiture
conditions applicable to any such Award granted shall lapse, and (iii) and any
performance conditions imposed with respect to such Award shall be deemed to be
achieved at target performance levels.
 
(ii)           With respect to each outstanding Award that is not assumed or
substituted in connection with a Change in Control, immediately upon the
occurrence of the Change of Control, (i) such Award shall become fully vested
and exercisable, (ii) the restrictions, payment conditions, and forfeiture
conditions applicable to any such Award granted shall lapse, and (iii) and any
performance conditions imposed with respect to such Award shall be deemed to be
achieved at target performance levels.
 
(iii)           For purposes of this Section 14, an Award shall be considered
assumed or substituted for if, following the Change in Control, the Award is of
comparable value and remains subject to the same terms and conditions that were
applicable to the Award immediately prior to the Change in Control except that,
if the Award related to shares of Common Stock, the Award instead confers the
right to receive common stock of the acquiring or ultimate parent entity.
 
(iv)           Notwithstanding any other provision of the Plan, in the event of
a Change in Control, except as would otherwise result in adverse tax
consequences under Section 409A of the Code, the Committee may, in its
discretion, provide that each Award shall, immediately upon the occurrence of a
Change in Control, be cancelled in exchange for a payment in cash or securities
in an amount equal to (i) the excess of the consideration paid per share of
Common Stock in the Change in Control over the exercise or purchase price (if
any) per share of Company Stock subject to the Award multiplied by (ii) the
number of shares of Company Stock granted under the Award.
 
(b)
Notwithstanding the foregoing, for each Award that constitutes nonqualified
deferred compensation under Section 409A of the Code, if required to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code, a
Change in Control shall be deemed to have occurred for purposes of the payment
or settlement of such Award under the Plan only if a “change in the ownership of
the corporation,” a “change in effective control of the corporation” or a
“change in the ownership of a substantial portion of the assets of the
corporation,” within the meaning of Section 409A(a)(2)(A)(v) of the Code shall
also be deemed to have occurred under Section 409A of the Code.

 
15
 
 
 

--------------------------------------------------------------------------------

 



 
(c)
The obligations of the Company under the Plan shall be binding upon any
successor corporation or organization resulting from the merger, consolidation
or other reorganization of the Company, or upon any successor corporation or
organization succeeding to substantially all of the assets and business of the
Company.

 
 
(d)
A “Change in Control” of the Company shall be deemed to have occurred, as the
result of a single transaction or a series of transactions, if the events set
forth in any one of the following paragraphs shall have occurred:

 
 
 
(i)
Any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 50% or more of the combined voting power
of the Company’s then outstanding voting securities; or

 
 
 
(ii)
Incumbent Directors cease at any time and for any reason to constitute a
majority of the number of directors then serving on the Board. “Incumbent
Directors” shall mean directors who either are directors of the Company as of
the Effective Date or are elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the Incumbent Directors at the
time of such election or nomination but shall not include an individual whose
election or nomination is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors to the Board; or

 
 
 
(iii)
There is consummated a merger or consolidation of the Company or any direct or
indirect subsidiary of the Company with any other corporation, other than (A) a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent, either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof, more than 50% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately alter such merger or
consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company or similar transaction in which no Person is or
becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 35% or more of the combined voting power of the Company’s
then outstanding voting securities; or

 
 
 
(iv)
The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated of an agreement for the sale
or disposition by the Company of all or substantially all of the Company’s
assets, other than a sale or

 
16
 
 
 

--------------------------------------------------------------------------------

 
           
disposition by the Company of all or substantially all of the Company’s assets
to an entity, at least 60% of the combined voting power of the voting securities
of which are owned by stockholders of the Company in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

 
 
(e)
“Affiliate” shall have the meaning set forth in Rule 12b-2 under Section 12 of
the Exchange Act.

 
 
(f)
“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act, except that a Person shall not be deemed to be the Beneficial
Owner of any securities which are properly filed on a Form 13G.

 
 
(g)
“Exchange Act” shall mean the Securities Exchange Act of 1934. as amended from
time to time.

 
 
(h)
“Person” shall have the meaning given in Section 3a9 of the Exchange Act as
modified and used in Sections 13d and 14d thereof, except, that such term shall
not include (i) the Company or any of its subsidiaries, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of the stock of the Company.

 
 
15.           Rights as a Stockholder.
 
 
No person shall have any rights as a stockholder with respect to any shares of
Company Stock covered by or relating to any Award until the date of issuance of
a stock certificate with respect to such shares. Except for adjustments provided
in Section 3(b), no adjustment to any Award shall be made for dividends or other
rights for which the record date occurs prior to the date such stock certificate
is issued.
 
 
16.           No Employment Rights; No Right to Award.
 
 
Nothing contained in the Plan or any Agreement shall confer upon any Participant
any right with respect to the continuation of employment by or provision of
services to the Company or interfere in any way with the right of the Company,
subject to the terms of any separate agreement to the contrary, at any time to
terminate such employment or service or to increase or decrease the compensation
of the Participant. No person shall have any claim or right to receive an Award
hereunder. The Committee’s granting of an Award to a Participant at any time
shall neither require the Committee to grant any other Award to such Participant
or other person at any time nor preclude the Committee from making subsequent
grants to such Participant or any other person.
 
17
 
 
 

--------------------------------------------------------------------------------

 
17.           Securities Matters and Regulations.
 
 
(a)
Notwithstanding anything herein to the contrary, the obligation of the Company
to sell or deliver Company Stock with respect to any Award granted under the
Plan shall be subject to all applicable laws, rules and regulations, including
all applicable federal and state securities laws, and the obtaining of all such
approvals by governmental agencies as may be deemed necessary or appropriate by
the Committee.  The Committee may require, as a condition of the issuance and
delivery of certificates evidencing shares of Company Stock pursuant to the
terms hereof, that the recipient of such shares make such agreements and
representations, and that such certificates bear such legends, as the Committee,
in its sole discretion, deems necessary or advisable.

 
 
(b)
Each Award is subject to the requirement that, if at any time the Committee
determines, in its absolute discretion, that the listing, registration or
qualification of Company Stock issuable pursuant to the Plan is required by any
securities exchange or under any state or federal law, or the consent or
approval of any governmental regulatory body is necessary or desirable as a
condition of, or in connection with, the grant of an Award or the issuance of
Company Stock, no such Award shall be granted or payment made or Company Stock
issued, in whole or in part, unless listing, registration, qualification,
consent or approval has been effected or obtained free of any conditions not
acceptable to the Committee.

 
 
(c)
In the event that the disposition of Company Stock acquired pursuant to the Plan
is not covered by a then current registration statement under the Securities Act
and is not otherwise exempt from such registration, such Company Stock shall be
restricted against transfer to the extent required by the Securities Act or
regulations thereunder, and the Committee may require a Participant receiving
Company Stock pursuant to the Plan, as a condition precedent to receipt of such
Company Stock, to represent to the Company in writing that the Company Stock
acquired by such Participant is acquired for investment only and not with a view
to distribution.

 
 
18.           Withholding Taxes.
 
 
Whenever cash is to be paid pursuant to an Award, the Company shall have the
right to deduct therefrom an amount sufficient to satisfy any federal, state and
local withholding tax requirements related thereto. Whenever shares of Company
Stock are to be delivered pursuant to an Award, the Company shall have the right
to require the Participant to remit to the Company in cash an amount sufficient
to satisfy any federal, state and local withholding tax requirements related
thereto. With the approval of the Committee, a Participant may satisfy the
foregoing requirement by electing to have the Company withhold from delivery
shares of Company Stock having a value equal to the minimum amount of tax
required to be withheld. Such shares shall be valued at their Fair Market Value
on the date of which the amount of tax to be withheld is determined. Fractional
share amounts shall be settled in cash. Such a withholding election may be made
with respect to all or any portion of the shares to be delivered pursuant to an
Award.
 
18
 
 
 

--------------------------------------------------------------------------------

 
19.           Notification of Election Under Section 83(b) of the Code.
 
 
If any Participant shall, in connection with the acquisition of shares of
Company Stock under the Plan, make the election permitted under Section 83(b) of
the Code, such Participant shall notify the Company of such election within 10
days of filing notice of the election with the Internal Revenue Service.
 
 
20.           Notification Upon Disqualifying Disposition Under Section 421(b)
of the Code.
 
 
Each Agreement with respect to an Incentive Stock Option shall require the
Participant to notify the Company of any disposition of shares of Company Stock
issued pursuant to the exercise of such Option under the circumstances described
in Section 421(b) of the Code (relating to certain disqualifying dispositions),
within 10 days of such disposition.
 
 
21.           Amendment or Termination of the Plan.
 
 
The Board of Directors may, at any time, suspend or terminate the Plan or revise
or amend it in any respect whatsoever; provided, however, that stockholder
approval shall be required for any such amendment if and to the extent such
approval is required in order to comply with applicable law or stock exchange
listing requirement. Nothing herein shall restrict the Committee’s ability to
exercise its discretionary authority pursuant to Sections 3 and 4, which
discretion may be exercised without amendment to the Plan. No action hereunder
may, without the consent of a Participant, reduce the Participant’s rights under
any outstanding Award.
 
 
22.           Transfers Upon Death.
 
 
Upon the death of a Participant, outstanding Awards granted to such Participant
may be exercised only by the executor or administrator of the Participant’s
estate or by a person who shall have acquired the right to such exercise by will
or by the laws of descent and distribution. No transfer of an Award by will or
the laws of descent and distribution shall be effective to bind the Company
unless the Committee shall have been furnished with (a) written notice thereof
and with a copy of the will and/or such evidence as the Committee may deem
necessary to establish the validity of the transfer and (b) an agreement by the
transferee to comply with all the terms and conditions of the Award that are or
would have been applicable to the Participant and to be bound by the
acknowledgments made by the Participant in connection with the grant of the
Award.
 
 
23.           Expenses and Receipts.
 
 
The expenses of the Plan shall be paid by the Company. Any proceeds received by
the Company in connection with any Award may be used for general corporate
purposes.
 
 
24.           Effective Date and Term of Plan.
 
 
The Plan shall be subject to the requisite approval of the stockholders of the
Company. In the absence of such approval, any Awards shall be null and void.
Unless earlier terminated by the Board of Directors, the right to grant Awards
under the Plan shall terminate on the tenth anniversary of the Effective Date.
Awards outstanding at Plan termination shall remain in effect according to their
terms and the provisions of the Plan.
 
19
 
 
 

--------------------------------------------------------------------------------

 
25.           Participant Rights.
 
 
No Participant shall have any claim to be granted any award under the Plan, and
there is no obligation for uniformity of treatment for Participants.
 
 
26.           Unfunded Status of Awards.
 
 
The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant
pursuant to an Award, nothing contained in the Plan or any Agreement shall give
any such Participant any rights that are greater than those of a general
creditor of the Company.
 
 
27.           No Fractional Shares.
 
 
No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan. The Committee shall determine whether cash, other Awards, or other
property shall be issued or paid in lieu of such fractional shares or whether
such fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.
 
 
28.           Beneficiary.
 
 
A Participant may file with the Committee a written designation of a beneficiary
on such form as may be prescribed by the Committee and may, from time to time,
amend or revoke such designation. If no designated beneficiary survives the
Participant, the executor or administrator of the Participant’s estate shall be
deemed to be the Participant’s beneficiary.
 
 
29.           Severability.
 
 
If any provision of the Plan is held to be invalid or unenforceable, the other
provisions of the Plan shall not be affected but shall be applied as if the
invalid or unenforceable provision had not been included in the Plan.
 
 
30.           Applicable Law.
 
 
Except to the extent preempted by any applicable federal law, the Plan shall be
construed and administered in accordance with the laws of the State of Delaware
without reference to its principles of conflicts of law.
 
 
31.           Section 409A Compliance.
 
 
The Plan as well as payments and benefits under the Plan are intended to comply
with Section 409A of the Code to the extent subject thereto, and, accordingly,
to the maximum extent permitted, the Plan shall be interpreted and be
administered to be in compliance therewith.  Notwithstanding anything contained
herein to the
 
20
 
 
 

--------------------------------------------------------------------------------

 
contrary, to the extent required in order to avoid accelerated taxation and/or
tax penalties under Section 409A of the Code, the Participant shall not be
considered to have terminated employment with the Company for purposes of the
Plan and no payment shall be due to the Participant under the Plan or any Award
until the Participant would be considered to have incurred a “separation from
service” from the Company within the meaning of Section 409A of the Code.  Any
payments described in the Plan that are due within the “short term deferral
period” as defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise.  Notwithstanding anything
to the contrary in the Plan, to the extent that any Awards are payable upon a
separation from service and such payment would result in the imposition of any
individual tax and penalty interest charges imposed under Section 409A of the
Code, the settlement and payment of such awards shall instead be made on the
first business day after the date that is six (6) months following such
separation from service (or death, if earlier).
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
21
 
 

--------------------------------------------------------------------------------

 